Citation Nr: 1640719	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Air Force from October 2000 to October 2004 with subsequent service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was remanded to the Agency of Original Jurisdiction (AOJ) for completion of additional claim development in June 2015, and has now been returned to the Board for further adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's sleep apnea is not due to any incident of his active duty service, nor was it caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the duty to notify, here, the Board notes that prior to initial adjudication, a November 2010 letter satisfied VA's duty to notify the Veteran of the elements of his claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, the Board finds that VA has met its duty to assist the Veteran in procuring relevant medical records.

Moreover, according to McLendon v. Nicholson, when required to adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Here, a review of the record reveals that a VA examination report was completed in June 2013 with an addendum opinion in November 2015.  Although the June 2013 VA examination was not responsive to the theory of secondary service connection that has been advanced by the Veteran, the November 2015 addendum opinion addressed this theory and provided supporting medical rationale, including a discussion of primary risk factors for sleep apnea, and was based on a complete review of the Veteran's claims file.  Moreover, the June 2013 VA examination report included a complete review of the claims, a description of the Veteran's pertinent medical history, and conclusions and observations relevant to the Veteran's sleep apnea.  Accordingly, the Board finds that collectively, the June 2013 and November 2015 addendum opinion are adequate for adjudicatory purposes.

Moreover, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, this case was remanded by the Board in June 2015; that remand decision directed the AOJ to provide an addendum opinion addressing the Veteran's secondary service connection theory.  As discussed above, since such an opinion has been provided and is adequate for adjudicatory purposes, the Board finds that the AOJ has substantially complied with the June 2015 Board decision.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Part III below, will discuss rules of law specific to service connection claims, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

1. Evidence and Analysis

Here, the Veteran has submitted several lay statements indicating that he believes that his sleep apnea is caused by his service-connected PTSD, including December 2010 and July 2013 lay statement.  In his December 2010 lay statement the Veteran noted onset of symptoms "around the same time as everything else," elsewhere notes that "in the past six months, it seems as though everything has gone downhill," and that he first began reporting symptoms to the Lebanon VA Medical Center (VAMC) in July 2005.  In the Veteran's July 2013 lay statement he indicates that PTSD is "one of the biggest problems that cause sleep apnea" and that he is not overweight.  Additionally, a December 2010 lay statement submitted by the Veteran's parents indicates that the Veteran did not have sleep apnea prior to his active duty service.  

The above lay statements as to the onset and diagnosis of the Veteran's sleep apnea are partially corroborated by the Veteran's VA treatment records.  The Veteran's VA treatment records indicate that he was diagnosed with moderate obstructive sleep apnea in December 2009 after completion of a sleep study.  The Veteran was subsequently prescribed a continuous positive airway pressure (CPAP) machine.  Thereafter, the Veteran used the CPAP machine continuously for treatment of his sleep apnea.  However, there is a continuous history of weight gain noted in the Veteran's records from June 2005 onwards.  In June 2005 the Veteran is noted to weigh 175 lbs., by October 2007 he is noted to weight 191 lbs. and his body-mass index (BMI) is classified as overweight.  In February 2009 the Veteran's weight is noted to 204.7 lbs., and "severe weight gain of over 30 lbs. since 2006" is also noted.  As of March 2013, the Veteran's weight was 203 lbs.

As for the Veteran's service treatment records, there is no indication of treatment for or symptoms of sleep apnea.  The Veteran's September 2000 enlistment physical examination indicates that the Veteran weighed 150 lbs. at the time of enlistment.

The Veteran's sleep apnea diagnosis was confirmed by the June 2013 VA examiner, as was the Veteran's use of a CPAP machine for treatment.  The examiner noted that obstructive sleep apnea was a disease with a clear and specific etiology unrelated to the Veteran's Gulf War service in Southwest Asia during his active duty service, and was not related to hazardous environmental exposures there.  After noting a review of the claims file, the November 2015 VA addendum opinion addressed the Veteran's statement that he believed his sleep apnea is caused by his service-connected PTSD by explaining that obesity is the best documented risk factor for obstructive sleep apnea, and that anatomical upper airway configuration is an additional risk factor.  She further explained that obese patients and non-obese patients who have a narrow anatomical airway, and a significant snoring history with history of possible apneic episodes, are typically screened for sleep apnea.  Noting a review of medical literature relevant to the etiology of obstructive sleep apnea, the examiner explained that PTSD is not considered to be a related condition.  On the foregoing basis, she opined that it was "less likely as not (less than 50% probability) that Veteran's sleep apnea disorder is proximately due to or permanently worsened in severity by the service connected condition of PTSD."

As a preliminary matter, the Board notes that the Veteran has not submitted any statements suggesting entitlement to service connection for sleep apnea on a direct basis.  As noted above, the Veteran's service treatment records are negative for any complaints or findings of sleep apnea, and sleep apnea was first shown to be present after the Veteran's separation from service.  There is no competent lay or medical evidence of record showing that the Veteran's sleep apnea had its clinical onset during active service or that it is related to any incident of service, to include any in-service environmental exposures.  To the contrary, the only competent medical evidence of record, the June 2013 VA examiner's opinion, reaches a contrary conclusion.  The examiner determined that the Veteran's obstructive sleep apnea was unrelated to his Gulf War service in Southwest Asia and was not related to hazardous environmental exposures there.  Accordingly, the preponderance of the evidence is against entitlement to service connection for sleep apnea on a direct basis.  Further, because the Veteran's symptoms are attributed to a known clinical diagnosis, that it, obstructive sleep apnea, service connection is not warranted for an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As for the theory of secondary service connection that has been advanced, first, the Board finds that there is sufficient evidence of record to meet the first element of service connection; the Veteran has a current diagnosis of obstructive sleep apnea.  Second, the Board finds that there is sufficient evidence to meet the second element of service connection because the record reveals that the Veteran is in fact service-connected for PTSD.  However, as for the nexus element, the Board finds that the Veteran's lay statements as to the etiology of his sleep apnea do not constitute probative evidence for reasons explained in further detail below. 

As a preliminary matter, the Board acknowledges that the Veteran's lay statements and the statements of his parents as to his onset and diagnosis of sleep apnea are both competent and credible.  The Board finds these statements to be competent because they involve factual events that are immediately observable and do not require any special expertise to observe or report, and credible because they are not inconsistent with the Veteran's post-service treatment records, which reveal a December 2009 diagnosis of sleep apnea, several years after completion of the Veteran's activity duty service.  

However, the Board cannot make such findings about Veteran's lay etiology opinion indicating that his sleep apnea is caused or aggravated by his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, for example, breaking a bone, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the underlying causes or medical etiology of certain medical conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. at 433 n.4.  The Board determines whether a particular condition is the type of condition a layperson can testify to on a case-by-case basis.  See Kahana, 24 Vet. App. at 435.  Here, the Board observes that unlike reporting the diagnosis or onset of a condition, determining the etiology of medical condition requires medical training, experience, and inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. Jandreau, 492 F.3d at 1377 n.4.  Such internal physical processes are not readily observable and therefore not within the competence of this Veteran, who has not been shown by the evidence of record to have the requisite medical training or skills. 

Moreover, the Board finds that the June 2013 and November 2015 VA examination reports and the etiology opinion contained therein are the most probative evidence of regard with medical nexus.  The Board finds these examination reports to be probative for the same reasons it found them adequate.  Accordingly, given that the November 2015 etiology opinion specifically contemplated the most common known risk factors for obstructive sleep apnea, and ruled out PTSD as a risk factor based on a review of the medical literature, finding that the Veteran's sleep apnea was not caused or worsened/aggravated by his PTSD, and there is no positive evidence in the Veteran's post-service treatment records suggesting a relationship between the Veteran's PTSD and sleep apnea, causal or by aggravation, the Board finds that preponderance of the evidence is against a finding a medical nexus in this case.  Accordingly, although the Board is thankful to the Veteran for his service, an award of entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD is not warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  In so finding, the Board notes that it has considered the benefit of the doubt doctrine, however, where, as here, the evidence against the Veteran's claim is not equal to the evidence in support of his claim, application of that doctrine is inappropriate.


ORDER

Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


